DETAILED ACTION

1.	The Preliminary Amendment filed on April 21, 2021 has been considered.  
Claims 12-20 are added; and
Claims 1-20 are pending.
	
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
3.	The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB).

(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system (EFS-Web.)

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites the limitations of “a so-called “load” resistance torque (TQ_Load)”; and “the so-called “theoretical” drive torque (TO_T)” render the claim indefinite; since they are not clear that what “a so-called “load” resistance torque (TQ_Load)” and “the so-called “threoretical” drive torque (TO_T)” means? Therefore, “a so-called “load” resistance torque (TQ_Load)” would be understand as first torque and “the so-called “theoretical” drive torque (TO_T)” would be understand as second torque.
Claim 1 recites the limitations of “the so-call “theoretical” drive torque” [line 17], “the combustion”, “the engine cycle” [line 18] and “the latter” [line 25] render the claim indefinite; since there is insufficient antecedent basis for these limitations in the claim.
Claim 1 recites the limitation of “for evaluating the latter” renders the claim indefinite not clear that what “for evaluating the latter” means?
Claims 2-9 also recite the technical terminologies which would be hard to be understood, such as, “a so-called “acceleration” drive torque (TQ_Acc)”, “a so-called “friction” resistant torque (TQ_Fr)”.  Those limitations will be interpreted as far as understood.
Claim 10 is rejected as the same explanation in claim 1.
Claims 11-20 are depended on the independent rejected claims 1 and 10.
Applicant is required to revise or to clarify the claimed features.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 1, 10 and 11, as far as understood, are rejected under 35 USC 103 as obvious over Matsuda et al (US 2005/0154524 A1) in view of .  
	Regarding claim 1, Matsuda teaches a method for controlling a speed of a vehicle combustion engine [para. 0004 discloses an internal combustion engine (22) and Figure 4 discloses controlling an engine speed], intended to operate at a constant speed [intended use], said engine (22) comprising at least one combustion chamber [para. 0031 teaches a combustion chamber (74) of cylinder (70)], into which a mixture of air and fuel is injected [para. 0033 teaches the air-fuel mixture is suction into the combustion chamber (74)], and an air box [intake pipe (80) is well-known to be included an intake manifold as an air box], configured to inject the air into said combustion chamber (22) [para. 0033 teaches the sucked air  and para. 0036 teaches an ECU (102) controls the amount of air intake in the engine (22)] and having an air flow rate controlled by a regulating butterfly valve [para. 0033 teaches a throttle body (92) and throttle body (94); and para. 0036 teaches the throttle valve (94) is controlled by the ECU (102)], said regulating butterfly valve (94) having a variable angular position [para. 0034 teaches the throttle position sensor (98) senses a signal corresponding to the position or opening angle of the throttle valve (94)], controlled by a predetermined position of an actuator [electric motor (96)], said method comprising: evaluating a so-called "load" resistant torque resulting from at least one external load applied to said engine (22), so as to compensate for said load resistant torque [S18, Figure 4 and para. 0039 discloses the engine output power OP is a value (parameter) that indicates the engine load], determining, from Figure 6 and para. 0040 further teaches the characteristic of the output power rate of the engine (22) relative to the throttle position], and controlling the actuator (96) in the position determined from said evaluated load resistant torque, so as to control said constant engine speed [para. 0042 teaches ECU (102) drives the electric motor (96) to maintain the desired speed NED and adjusts the throttle position].
	Matsuda fails to specifically teach the method additionally comprising the following steps: predetermining an evolution curve of the so-called "theoretical" drive torque due to the combustion in the combustion chamber during the engine cycle, representing the evolution of a complete engine cycle comprising at least one combustion phase, said curve comprising: a first portion comprising said at least one combustion phase, representative of a variation in the torque during the combustion phase, for calculating a combustion drive torque, and a second portion not comprising said at least one combustion phase, representative of the load resistant torque, for evaluating the latter.
	Ueda teaches predetermining an evolution curve of the so-called "theoretical" drive torque due to the combustion in the combustion chamber during the engine cycle, representing the evolution of a complete engine cycle comprising at least one combustion phase [Figure 2 and para. 0050 teaches the drive torque due to the combustion in the combustion chamber during the engine cycle and the complete engine cycle comprising at least one combustion phase], said curve comprising: a first portion comprising said at least one combustion phase, representative of a variation in the torque during the combustion phase, for calculating a combustion drive torque, and a second portion not comprising said at least one combustion phase, representative of the load resistant torque, for evaluating the latter [Figure 10 describes the calculation of drive torque during combustion phase].
Since the prior art references are both from the same field of endeavor, the purpose disclosed by Ueda would have been recognized in the pertinent art of Matsuda invention.

	Regarding claims 10 and 11, see discussion in claim 1, Matsuda teaches a typical electronic governor controls engine speed [known as a computer, abstract] and a lawn mower, snow thrower [known as a vehicle, para. 0024].
Examiner's Note: The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI.  PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed Invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984).  See also MPEP §2123.

Allowable Subject Matter
9.	Claims 2-9 and 12-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNY H HOANG whose telephone number is (571) 272-4843.  The examiner can normally be reached on [Monday-Friday [Maxi-Flex]].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on ((571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.H.H./
November  30, 2021
/Johnny H. Hoang/
Examiner, Art Unit 3747


   /JOHN KWON/   Primary Examiner, Art Unit 3747                                                                                                                                                                                                     December 3, 2021